Mr. Justice Johnson
delivered the opinion of the court.
Costs were not allowed by the common law, and most of the acts giving them have fixed'the amount which the plaintiff must recover to entitle him to them ; and these limitations were obviously intended to discourage frivolous and paltry actions, and I think the court ought not to construe them too rigidly when the action (as in this case) was necessary to effect an important object. Applying therefore a liberal construction to the act on which this proceeding is founded, and which gives costs, it appears to me that the costs are not made to depend solely on the damages but on the verdict. The verdict in this case was for plaintiff, and under this construction I think him entitled to costs. . .
Justices Nott, Huger, Gantt and Jiichcu'dson, concurred.,